        2:19-cv-00785-SAL           Date Filed 04/28/21   Entry Number 52        Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                     AIKEN DIVISION

 Millanyo Woody, #227810                                      Case No.: 2:19-cv-00785-SAL

                      Petitioner,

 v.
                                                               OPINION AND ORDER
 Warden Tucker,


                      Respondent.




      This matter is before the Court on the Fourth Circuit Court of Appeals order, ECF No. 49,

remanding the case for the limited purpose of allowing this Court to rule on Petitioner’s motion to

reopen the appeal period. For the following reasons, Petitioner’s motion to reopen the appeal

period, ECF No. 36, is DENIED.

                                          APPLICABLE LAW

      Federal Rule of Appellate Procedure 4(a)(6) provides:

         (6) Reopening the Time to File an Appeal. The district court may reopen the time
         to file an appeal for a period of 14 days after the date when its order to reopen is
         entered, but only if all the following conditions are satisfied:

         (A) the court finds that the moving party did not receive notice
         under Federal Rule of Civil Procedure 77(d) of the entry of the judgment or order
         sought to be appealed within 21 days after entry;

         (B) the motion is filed within 180 days after the judgment or order is entered or
         within 14 days after the moving party receives notice under Federal Rule of Civil
         Procedure 77(d) of the entry, whichever is earlier; and

         (C) the court finds that no party would be prejudiced.




                                                  1
      2:19-cv-00785-SAL          Date Filed 04/28/21       Entry Number 52         Page 2 of 3




                                           DISCUSSION
   The Court cannot grant Petitioner’s motion to reopen the appeal period because the record fails

to show, and Petitioner does not allege, that he did not receive notice of the entry of judgment or

order he seeks to appeal within 21 days after entry. The Court granted Respondent’s motion for

summary judgment, ECF No. 29, and entered judgment in favor of Respondent, ECF No. 30, on

June 19, 2020. The order granting summary judgment and entry of judgment were mailed to

Petitioner’s address on the same day. [ECF No. 31]. Petitioner did not notify the clerk of a change

in his address after this date. In fact, Petitioner mailed multiple filings to the Court from this

address after June 19, 2020. See [ECF Nos. 32, 33, 36]. The record indicates that Petitioner

received notice of the entry of judgment and order he seeks to appeal within 21 days after entry.

   Petitioner argues that “[t]he presiding Court failed to make known to [him] [his] right to appeal

and/or waiver of the same.” [ECF No. 36]. He also claims that due to the COVID-19 outbreak,

he was not given “any proper notification of the exact dates when [he] was supposed to continue

[his] appeal.” Id. This is not a claim that Petitioner failed to receive notice of the entry of judgment

or order he seeks to appeal within 21 days of entry. Instead, Petitioner claims the Court failed to

inform him that he has a right to appeal the judgment and make him aware of the applicable

deadlines. Petitioner’s argument fails to allege the condition in Federal Rule of Appellate

Procedure 4(a)(6)(A) is satisfied.

   The Court finds that Petitioner cannot satisfy the condition in Fed. R. App. P. 4(a)(6)(A). The

record shows that the order and judgment Petitioner seeks to appeal were timely mailed to

Petitioner’s proper address. Petitioner’s motion fails to allege that he did not receive notice

under Federal Rule of Civil Procedure 77(d) of the entry of the judgment or order sought to be

appealed within 21 days after entry. Accordingly, Petitioner’s motion to reopen the appeal period,

ECF No. 36, is DENIED. The Court further notes that the Fourth Circuit Court of Appeals

                                                   2
      2:19-cv-00785-SAL        Date Filed 04/28/21      Entry Number 52        Page 3 of 3




remanded this action for the limited purpose of allowing the district court to rule on Petitioner’s

motion to reopen the appeal period. [ECF No. 49]. This Court is therefore without jurisdiction

to rule on Petitioner’s motion to appoint counsel, ECF No. 32, and Petitioner’s motion for bail,

ECF No. 33. The motions are MOOT.




       IT IS SO ORDERED.

                                                            /s/Sherri A. Lydon
       April 28, 2021                                       Sherri A. Lydon
       Florence, South Carolina                             United States District Judge




                                                3
